                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHELLY ROBINSON,                                   Case No. 18-cv-04654-HSG
                                   8                    Plaintiff,                          ORDER GRANTING DISMISSAL OF
                                                                                            ENTIRE ACTION WITH PREJUDICE
                                   9             v.                                         AS TO NAMED PLAINTIFF, AND
                                                                                            WITHOUT PREJUDICE TO
                                  10     J.M. SMUCKER COMPANY,                              PUTATIVE CLASS
                                  11                    Defendant.                          Re: Dkt. No. 73
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the Stipulation of the parties to dismiss this case with prejudice pursuant to
                                  14   Federal Rules of Civil Procedure 41(a)(1)(A)(ii), the entire case is dismissed with prejudice as to
                                  15   the named Plaintiff, and without prejudice as to the putative class. Each party shall bear its own
                                  16   costs and expenses.
                                  17          IT IS SO ORDERED.
                                  18   Dated: September 18, 2019
                                  19                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
